 



Exhibit 10.17
2006 Key Employee Incentive Plan:
Executive
Bonus Target:

         
 
  Functional VP Target:   40% of Base Salary at Plan
 
       
 
  Corporate VP Target:   60% of Base Salary at Plan
 
       
 
  CEO Bonus Target:   90% of Base Salary at Plan

Payout Variables:
The bonus payout will be based on two variables reflecting corporate financial
performance: “non-GAAP Revenue” and “non-GAAP Profit Before Tax”. “Non-GAAP
Revenue” and “non-GAAP PBT” are as defined by the annual operating plan.
Extraordinary events affecting financial performance will be discussed with the
Compensation Committee before determining the financial performance used in the
Incentive Plan Calculations.
Bonus Pool Weighting

          Factor          
Revenue
    50 %  
Profit Before Tax
    50 %

The bonus pool for Executives is then multiplied times the Relative Performance
Factor.
Relative Performance Factor Calculation

          Actel Percentage Revenue Growth vs. Percentage Revenue Growth of
Altera, Xilinx, Lattice, and Quick Logic   Bonus Factor  
Better than none of the four
    .8  
Better than one of the four
    .9  
Better than two of the four
    1.0  
Better than three of the four
    1.1  
Better than all four
    1.2  

 



--------------------------------------------------------------------------------



 



CEO Discretionary Factor
After weighting the bonus award the CEO has the discretion to modify the bonus
to reflect the Executive’s individual performance.
Threshold for Payout
No bonuses shall be paid if the threshold for PBT (75% of plan) is not met.
Executives must be employed on the date of bonus payment to be eligible for the
Incentive Bonus payment.
Maximum Payout
The total bonus payments under the Key Employee Incentive Plan may not exceed
12.8% of Non-GAAP Profit Before Tax (PBT).

 



--------------------------------------------------------------------------------



 



2006 Key Employee Incentive Plan:
Key Employees
Bonus Target:
10%, 15% or 20% of Base Salary at Plan depending upon grade level.
Each VP has the discretion to increase an individual’s bonus target by 5% to
recognize extraordinary performance (e.g., 10% to 15%, or 20% to 25%).
Participation:

Plan participation will be communicated to all Key Employees at grade level 9
and above, except employees on a Sales Incentive plan or separate MBO plan. Any
employee with documented performance issues will not be eligible to participate
in the Plan.
For any employee in an ongoing Key role that is below grade level 9,
participation must be formally approved by the VP of Human Resources and the
organization VP, and documented by Human Resources.
At the end of plan year, each VP may nominate exceptional employees for one-time
participation based on key contributions for that year. These exceptions may be
added but would have to be paid from already allocated funds. (Funds budgeted
for other participants within the VP’s group.)
Eligibility:

A newly hired eligible employee who is hired during the first quarter of the
fiscal year will be eligible to receive the full percentage of the targeted
bonus. A newly hired eligible employee who is hired during the second or third
quarter of the fiscal year is eligible to receive a pro-rated bonus amount based
on the date of hire. A newly hired eligible employee who is hired during the
fourth quarter of the fiscal year will not be eligible for a Key Employee Bonus
payout until the next fiscal year.
Key employees must be employed on the date of the bonus payment in order to be
eligible for the Key Employee Bonus payment.
Payout Variables:

The maximum bonus payout calculation will be based on two variables reflecting
corporate financial performance: “non-GAAP Revenue” and non-GAAP Profit Before
Tax”. “Non-GAAP Revenue” and “non-GAAP PBT” are as defined by the annual
operating plan. Extraordinary events affecting financial performance will be
discussed with the Compensation Committee before determining the financial
performance used in the Incentive Plan calculations.
This maximum amount is then adjusted using a performance multiplier. The
performance multiplier will be based on the attainment of individual,
departmental and corporate goals. These goals will be set at the beginning of
the plan year by the VP. Each VP has the discretion to modify individual awards
based on goal performance.

 



--------------------------------------------------------------------------------



 



Weighting

          Factor   Weight  
Revenue
    50 %
 
       
Profit Before Tax
    50 %

          Performance Multiplier   Weight  
Corporate
    10 %
 
       
Department
    30 %
 
       
Individual
    60 %

Threshold for Payout

No bonuses shall be paid if the threshold for PBT (75% of plan) is not met.
Maximum Payout
The total bonus payments under the Key Employee Incentive Plan may not exceed
12.8% of Non-GAAP Profit Before Tax (PBT).

 